Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims (16-17, 26-28) are rejected under 35 U.S.C. 103 as being unpatentable over Ammon (US 20170349405 A1), and further in view of Graf (US 6125969 A).
Regarding Claim 16, Ammon teaches:

An elevator installation (elevator installation 1; Pg.2, 0030) having an elevator controller (control system 18; Pg.2, 0032), a drive (drive shaft 10; Pg.2, 0031) and a hoist machine (hoistway; Pg.2, 0030), the hoist machine comprising: a traction sheave (traction sheave 8; Pg.2, 0030); an electric motor (motor 12; Pg.2, 0031) rotating the traction sheave in response to signals from the drive (command signals C from control system 18; Pg.2, 0032); a brake (elevator brake 14; Pg.2, 0031) for braking the traction sheave; at least one bearing (bearings 32; Pg.2, 0034) supporting the traction sheave; and a lubrication device  automatically transmitting oil  to the at least one bearing (bearings 32; Pg.2, 0034) upon receipt of a brake (elevator brake 14; Pg.2, 0031) release signal (command signals C from control system 18; Pg.2, 0032) from the drive or from the controller.
  
Ammon does not teach an automatic device for oiling the bearing.

However, Graf teaches a plurality of lubricant dispensers that automatically operated based upon movement of the device to be lubricated.

Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ammon by incorporating a lubricant dispenser as taught by Graf in order to ensure any machine part would be lubricated as needed to maintain it in good working order.

Regarding Claim 17, Ammon teaches the limitations of claims 16 above:
Ammon teaches:
The elevator installation according to Claim 16 wherein the brake (14) is hydraulically released (brake …hydraulically actuated; Pg.2, 0031) from braking the traction sheave (8) and including a pump and a solenoid valve (actuator 65; Pg.3, 0042) whereby the pump is activated by a brake release signal (command signals C from control system 18; Pg.2, 0032) to deliver pressurized fluid (pressurized fluid is supplied via hydraulic circuits 71 ...actuator 70; Pg.3, 0035) from a reservoir  to the solenoid valve (actuator 65) and the solenoid valve is activated (the electromagnetic actuator is de-energized; Pg.3, 0043) by a further brake release signal (In the closed position of the brake 16; Pg.3, 0043) to deliver the pressurized fluid to the brake to hydraulically release the brake.

Regarding Claim 26, Ammon teaches:

A method for oil lubrication of at least one bearing (bearings 32; Pg.2, 0034) in an elevator hoist machine (elevator car 4, hoistway; Pg.2, 0030) comprising the steps of: monitoring (control system 18; Pg.2, 0032) for generation of an elevator brake release signal (command signals C from control system 18; Pg.2, 0032) by an elevator controller (control system 18; Pg.2, 0032) or a drive (drive shaft 10; Pg.2, 0031) associated with the hoist machine (elevator car 4, hoistway; Pg.2, 0030); and delivering oil to the at least one bearing when the elevator brake release signal has been detected.

Ammon does not teach an automatic oiler for the bearing

However, Graf teaches a plurality of lubricant dispensers that operate based upon a signal indicating a machine part to be lubricated is moving and  should be lunricated.

Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ammon by incorporating a lubricant dispenser as taught by Graf in order to provide oil to the bearing when the elevator brake release signal has been detected.

Regarding Claim 27, Ammon as modified by Graf teaches the limitations of claims 26 above:
Ammon further teaches:
The method according to Claim 26 including stopping the delivery of the oil to the at least one bearing (bearings 32; Pg.2, 0034) before the elevator hoist machine (elevator car 4, hoistway; Pg.2, 0030) starts to rotate a traction sheave (traction sheave 8; Pg.2, 0030).

Ammon does not teach stopping the delivery of the oil… 

However, Graf teaches:
(...each of the dispensers can have a switch settable to select a respective dispensing time interval…; Col.5, ln.37-39). 
(The electronic motor drive of each lubricant dispenser is operated for the interval set …and after a predetermined number of turns, as detected, is stopped; Col.3, ln.64-67).

Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ammon by incorporating the switch settable device associated to the dispenser and the electronic motor drive of the lubricant dispenser as taught by Graf in order to stop the delivery of the oil to the bearing before the elevator hoist machine starts to rotate the traction sheave. This would insure the lubricant does not be flung off the bearing during use.

Regarding Claim 28, Ammon modified by Graf teaches the limitations of claims 27 above:
Ammon teaches:
The method according to Claim 27 including delivering the oil to the at least one bearing (bearings 32; Pg.2, 0034) for a preset time duration, or until a signal generated from a brake contact (command signals C from control system 18; Pg.2, 0032) confirms that an elevator brake (brakes 14, 16; Pg.2, 0031) of the hoist machine (elevator car 4, hoistway; Pg.2, 0030) is open, or until a further brake release signal generated by the elevator controller or the drive is detected.

Ammon does not teach delivering the oil to the at least one bearing…

However, Graf teaches a plurality of lubricant dispensers that operate on preset times.

Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ammon by incorporating a lubricant dispenser as taught by Graf in order to provide oil to the bearing for a preset time.


Claims (18-20, 29-30) are rejected under 35 U.S.C. 103 as being unpatentable over Ammon (US 20170349405 A1), modified by Graf (US 006125969 A), and further in view of Kasting (4,324,213)
Regarding Claim 18, Ammon modified by Graf teaches the limitations of claims 16 above.
Ammon does not teach:
The elevator installation according to Claim 16 wherein the lubrication device includes an inline oil pump transferring bearing lubrication oil from an oil reservoir and through an oil feed pipe to the bearing.

However, Kasting teaches:
The elevator installation according to Claim 16 wherein the lubrication device includes an inline oil pump (pump 18; Col.4, ln. 67-68) transferring (discharged under pressure; Col.4, ln. 67-68) bearing lubrication (engine lubrication fluid; Col.4, ln. 67-68) oil from an oil reservoir (lubrication system sump; Col.4, ln. 67-68) and through an oil feed pipe (passage 19; Col.5, ln. 1) to the bearing (engine; Col.5, ln. 1).

Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ammon by incorporating a lubricant pump and reservoir as taught by Kasting in order to ensure any machine part would be lubricated as needed to maintain it in good working order while maintaining a ready supply of lubricant.

Regarding Claim 19, Ammon modified by Graf teaches the limitations of claims 16 above:
Ammon does not teach:
The elevator installation according to Claim 16 wherein the lubrication device includes an oil return pipe draining excessive oil from the bearing to an oil reservoir.

However, Kasting teaches:
The elevator installation according to Claim 16 wherein the lubrication device includes an oil return pipe (oil return port 76; Col.10, ln. 42-43) draining excessive oil from the bearing to an oil reservoir (discharge port for direct return to the oil pan; Col.3, ln. 51-52).

Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ammon by incorporating the oil return pipe as taught by Kasting in order draining excessive oil from the bearing to an oil reservoir in order to reuse excess lubricant.

Regarding Claim 20, Ammon as modified by Graf and further in view of Kasting teaches the limitations of claims 19 above: 

Ammon as modified by Graf does not teach:
The elevator installation according to Claim 19 including a cooler in the oil return pipe between the bearing the oil reservoir.

However, Kasting teaches:
The elevator installation according to Claim 19 including a cooler in the oil return pipe between the bearing (Lubrication fluid leaves the cooler 10 …and follows passage 75 in the cooler mount 66... exits mount 66… and enters lubrication fluid return passage 77 …flange 78 to provide… connection between return passage 77 and the engine main oil return port 76; Col.8, ln.10-23) the oil reservoir (discharge port for direct return to the oil pan; Col.3, ln. 51-52) ...

Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Ammon as modified by Graf by incorporating the cooler as taught by of Kasting in order to reduce the temperature of the lubricant during operation.

Regarding Claim 29, Ammon modified by Graf teaches the limitations of claims 26 above:

Ammon does not teach:
The method according to Claim 26 including draining excess oil from the at least one bearing.
However, Kasting teaches:
The method according to Claim 26 including draining excess oil from (…discharge port for direct return to the oil pan; Col.3, ln. 51-52, …fluid enters an engine auxiliary oil return passage 83… directly to the oil pan sump; Col.9, ln.9-12) the at least one bearing (engine; Col.5, ln. 1).

Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Ammon as modified by Graf by incorporating the oil return pipe or the auxiliary oil return passage as taught by of Kasting in order to conduct the excess oil being drained from the bearing to the oil pan sump.

Regarding Claim 30, Ammon as modified by Graf and further in view of Kasting teaches the limitations of claims 29 above: 

Ammon does not teach:
The method according to Claim 29 including cooling the excess oil being drained.

However, Kasting teaches:
The method according to Claim 29 including cooling (cooler 10; Col.6, ln.1) the excess oil being drained (discharge port for direct return to the oil pan; Col.3, ln. 51-52, …fluid enters an engine auxiliary oil return passage 83… directly to the oil pan sump; Col.9, ln.9-12).

Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Ammon as modified by Graf by incorporating the oil return pipe or the auxiliary oil return passage as taught by of Kasting in order to conduct the excess oil being drained from the bearing to the cooler and in so doing, reduce the temperature of the lubricant during operation.

Claims (21-25) are rejected under 35 U.S.C. 103 as being unpatentable over Ammon (US 20170349405 A1), modified by Graf (US 006125969 A), and further in view of Strbuncelj (US 20160340152 A1).
Regarding Claim 21
Ammon as modified by Graf teaches the limitations of claims 16 above:
Ammon does not teach:
The elevator installation according to Claim 16 including a bearing end cap positioned adjacent the at least one bearing and having at least one of an oil diffuser extending in an arc in an upper portion of the bearing end cap and a plurality of nozzles arranged in an arc in the upper portion.

However, Strbuncelj teaches:
The elevator installation according to Claim 16 including a bearing end cap (a cover 140; Pg.3, 0057) positioned adjacent (one near the inboard end of the bearing and the other near the outboard end; Pg.3, 0058) the at least one bearing and having at least one of an oil diffuser extending (oil …ports 120; Fig.6, Pg.3, 0056) in an arc (circumferentially arrayed; Pg.3, 0056) in an upper portion (along an upper portion  of the  housing; Pg.3, 0056) of the bearing end cap (a cover 140) and a plurality of nozzles arranged in an arc (ports 120 around the bearing; Pg.3, 0056) in the upper portion (along an upper portion  of the  housing; Pg.3, 0056).

Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Ammon  as modified by Graf by incorporating  a bearing end cap positioned adjacent the at least one bearing and having at least one of an oil diffuser extending in an arc in an upper portion of the bearing end cap and a plurality of nozzles arranged in an arc in the upper portion as taught by of Strbuncelj in order to lubricate the bearing and avoid lubricant leaking.

Regarding Claim 22
Ammon as modified by Graf teaches the limitations of claims 21 above:
Ammon does not teach:
The elevator installation according to Claim 21 wherein the arc extends through an angle of at least 90°.

However, Strbuncelj teaches:
The elevator installation according to Claim 21 wherein the arc (circumferentially arrayed; Pg.3, 0056) extends through an angle of at least 90° (number of ports is four ports at 90° angles; Pg.3, 0056).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Ammon as modified by Graf by incorporating the arc which extends through an angle of at least 90° as taught by of Strbuncelj in order to allow filling and draining of oil.

Regarding Claim 23
Ammon as modified by Graf teaches the limitations of claims 21 above:
Ammon does not teach:
The elevator installation according to Claim 21 wherein the bearing end cap includes an oil drainage channel separated from the at least one bearing by a flange in a lower portion of the bearing end cap.

However, Strbuncelj teaches:
The elevator installation according to Claim 21 wherein the bearing end cap (a cover 140; Pg.3, 0057) includes an oil drainage channel (oil…drain ports 120; Fig.6, Pg.3, 0056) separated from the at least one bearing (bearing 100; Pg.3, 0051) by a flange (outboard flange 142; Pg.3, 0057) in a lower portion (port …close to the bottom …to allow draining; Pg.3, 0056) of the bearing end cap (a cover 140; Pg.3, 0057).

Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Ammon as modified by Graf by incorporating           as taught by of Strbuncelj in order to avoid leak of lubricant, regulate the movement of the lubricant and drain the lubricant.

Regarding Claim 24
Ammon as modified by Graf teaches the limitations of claims 23 above:
Ammon does not teach:
The elevator installation according to Claim 23 wherein the flange has a height that is less than half a thickness of an annulus formed by the at least one bearing.

However, Strbuncelj teaches:
The elevator installation according to Claim 23 wherein the flange (outboard flange 142; Pg.3, 0057) has a height that is less than half a thickness of an annulus formed (main body 300; Pg.4, 0064, Fg.6) by the at least one bearing (bearing 100; Pg.3, 0051).

Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Ammon as modified by Graf by incorporating the flange with height that is less than half a thickness of an annulus formed by the at least one bearing as taught by of Strbuncelj in order to serve not only as lubricant recess area but also limit the axial displacement of the bearing through it outer race.

Regarding Claim 25
Ammon as modified by Graf teaches the limitations of claims 23 above:
Ammon does not teach:
The elevator installation according to Claim 23 wherein the oil drainage channel and the flange extend through an arc having an angle of less than 45°.

However, Strbuncelj teaches:
The elevator installation according to Claim 23 wherein the oil drainage channel (oil …drain ports 120; Fig.6, Pg.3, 0056) and the flange (outboard flange 142; Pg.3, 0057) extend through an arc (circumferentially arrayed; Pg.3, 0056) having an angle of less than 45° (design choice).

Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Ammon as modified by Graf by incorporating the oil drainage channel and the flange extend through an arc having an angle of less than 45° as taught by of Strbuncelj in order to regulate the movement of the lubricant and drain the lubricant.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLORENT KOFFI KONAN whose telephone number is (571)272-8975. The examiner can normally be reached Monday-Friday 8:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.K./Patent Examiner, Art Unit 3655     

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655